Case 1:19-cv-05894-LGS-DCF Document 93 Filed 09/26/20 Page 1 of 1

STUART H. FINKELSTEIN, ESQ.

FINKELSTEIN LAW GROUP, PLLC
538 Jericho Turnpike
Sy osset, New York {1791
(718) 261-4900

September 26", 2020

The Honorable Lorna G. Schofield

Thurgood Marshall United States Courthouse
Southern District of New York

40 Foley Square, Courtroom 1106

New York, New York 10007

Re: 75 & 81 Orchard Associates LLC, et al
Case No.: 1:19-cv-05894-LGS

Dear Judge Schofield,

In accordance with your Individual Practices, Section III.C.3 and Local Rule 37.0, | write
seeking a telephonic conference with your Honor to file Plaintiff's Motion to Preclude
Defendants from 1) offering any report either for or in opposition of a Motion for
Summary Judgment 2) offering any expert testimony at time of trial and 3) for any other
purpose in this matter.

This lawsuit was filed on June 24, 201. While the pandemic has certainly prohibited the
progression of this matter, nothing in the last sixteen months has gotten in the way of
defendants having their own Expert inspecting the facility, thereby complying with court
orders.

On August 3, 2020 [DE 91] Magistrate Judge Debra Freeman ordered that defendants
rebuttal expert report, if any, be served by September 25, 2020. Your affiant has
received nothing from defendants pursuant to the Order.

As such we seek to file our Motion seeking the preclusion of the above referenced. We
appreciate your time.

With respect, | remain,

 

SHFitc
To all counsel via ECF
